OPINION
McDonald, judge.
This is an appeal from an order in a. habeas corpus proceeding denying bail to> appellant upon a complaint charging him with murder.
It is made to appear that subsequent to the entry of the order appealed from, an indictment was returned charging appellant *511with said offense, and the question of his right to bail upon the charge by complaint has therefore become moot. Ex Parte Davis, Tex.Cr.App., 290 S.W.2d 669; Ex Parte Bowles, 166 Tex.Cr.R. 346, 314 S.W. 2d 108; Ex Parte Bowie, Tex.Cr.App., 368 S.W.2d 767.
The appeal is dismissed.